In four consolidated proceedings to review certain tax assessments, petitioner appeals from a judgment of the Supreme Court, Queens County, dated October 10, 1975, which, after a nonjury trial, confirmed the assessments and dismissed the petitions. Judgment affirmed, with costs. In our opinion, petitioner failed to meet its burden of proving that the assessments under review were excessive (see People ex rel. Jamaica Water Supply Co. v State Bd. of Tax Comrs., 196 NY 39, 53). Cohalan, Acting P. J., Rabin, Shapiro and O’Connor, JJ., concur.